Citation Nr: 0024997	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective earlier than March 27, 1990, 
for a grant of service connection for chronic left chest wall 
pain, D5-6 level, associated with scoliosis of the dorsal and 
lumbar spine.

2.  Whether recoupment of severance pay received upon 
separation from service in connection with his chest wall 
pain at a 40 percent rate is proper.

3.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to a service-
connected disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1975 to November 
1985.

This matter came before the Board of Veterans' Appeals on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia South Carolina.  In a 
rating decision of July 1992, the RO granted service 
connection for chronic left chest wall pain, D5-6 level, 
associated with scoliosis of the dorsal and lumbar spine, 
persistently symptomatic, rated as 40 percent disabling 
effective from March 27, 1991.  In a decision of January 
1993, the RO moved the effective date back to March 27, 1990.  
The veteran appeals that effective date.  

In May 1993, the RO notified the veteran that his disability 
compensation payments were being reduced for the purpose of 
recouping severance pay which he had received upon separation 
from service in connection with his chest wall pain.  In a 
decision of September 1993, the RO denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In a decision of May 
1994, the RO denied entitlement to service connection for an 
acquired psychiatric disorder claimed to be secondary to a 
service-connected disability.  The Board notes that the 
veteran subsequently moved, and the case is now within the 
jurisdiction of the RO in St. Petersburg, Florida.

A hearing was scheduled to take place at the RO in May 2000 
before a traveling Member of the Board, but the veteran 
failed to appear for that hearing and did not request that it 
be rescheduled.  Accordingly, the Board concludes that the 
veteran no longer desires such a hearing.  

The Board has found that additional development is required 
with respect to the veteran's claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Accordingly, that issue is the 
subject of a remand located at the end of this decision.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
chronic left chest wall pain was denied by the Board in 
February 1988.

2.  The veteran did not reopen his claim for service 
connection for chronic left chest wall pain until March 27, 
1990

3.  The veteran received severance pay for chest wall pain 
upon discharge from service.  

4.  In a decision of July 1992, the veteran was awarded 
service-connected disability compensation at a 40 percent 
rate for the same disability upon which his severance pay was 
based.

5.  The RO did not begin recoupment of the severance pay 
until May 1993, subsequent to the initial determination of 
the degree of disability.

6.  The veteran has presented competent medical evidence 
linking a current psychiatric disorder to a service-connected 
disability. 



CONCLUSIONS OF LAW

1.  The decision by the Board in February 1988 which denied 
service connection for chest wall pain remained final until 
the claim was reopened on March 27, 1990.  38 U.S.C.A. § 7104 
(West 1991).

2.  The criteria for an effective earlier than March 27, 
1990, for a grant of service connection for chronic left 
chest wall pain, D5-6 level, associated with scoliosis of the 
dorsal and lumbar spine, are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).

3.  As a matter of law, the veteran's disability compensation 
is subject to recoupment of severance pay which he received 
at discharge from service at a rate of recoupment equal to 
the current rating for the disorder.  38 C.F.R. § 3.700(a)(3) 
(1999).

4.  The claim for service connection for an acquired 
psychiatric disorder, claimed to be secondary to a service-
connected disability, is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To An Effective Earlier Than March 27, 1990, 
For A Grant
 Of Service Connection For Chronic Left Chest Wall Pain,
 D5-6 Level, Associated With Scoliosis Of The Dorsal
 And Lumbar Spine, Persistently Symptomatic.

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than March 27, 1990, for 
service connection for chronic left chest wall pain.  He 
asserts that the effective date should be the date of his 
discharge from service.  He points out that he was medically 
discharged from service because of that disorder in November 
1985.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that an effective date earlier than 
March 27, 1990, for service connection for chronic left chest 
wall pain is not warranted.

The Board has considered the full history of the veteran's 
service-connected disorder.  The veteran's service medical 
records show that he was treated on several occasions for 
chest wall pain.  The veteran's original claim for service 
connection for chronic left chest wall pain was denied by the 
Board in February 1988.  The decision by the Board in 
February 1988 which denied service connection for chest wall 
pain was final.  38 U.S.C.A. § 7104 (West 1991).

The veteran did not reopen his claim for service connection 
for chronic left chest wall pain a until March 27, 1990.  
That reopened claim was later granted by the RO.  The 
effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 1991).  Accordingly, the criteria for an effective 
earlier than March 27, 1990, for a grant of service 
connection for chronic left chest wall pain, D5-6 level, 
associated with scoliosis of the dorsal and lumbar spine, 
persistently symptomatic are not met.

II.  Whether Recoupment Of Severance Pay Which He Had 
Received
 Upon Separation From Service Is Proper.

The veteran contends that the RO made a mistake by subjecting 
his disability compensation to recoupment of severance pay 
which he received at discharge from service.  He argues that 
the rate of recoupment is excessive.  He asserts that rather 
than recouping the severance pay at a 40 percent rate, the RO 
should only recoup the pay at a 10 percent rating because 
that was the rating assigned to the disability by a service 
medical board.

The recoupment of severance pay is controlled by 38 C.F.R. 
§ 3.700(a)(3) (1999) which provides that:

Where the disability or disabilities found to be 
service-connected are the same as those upon which 
disability severance pay is granted, an award of 
compensation will be made subject to recoupment of 
the disability severance pay. Prior to the initial 
determination of the degree of disability 
recoupment will be at the full monthly compensation 
rate payable for the disability or disabilities for 
which severance pay was granted. Following initial 
determination of the degree of disability 
recoupment shall not be at a monthly rate in excess 
of the monthly compensation payable for that degree 
of disability. For this purpose the term ``initial 
determination of the degree of disability'' means 
the first regular schedular compensable rating in 
accordance with the provisions of subpart B, part 4 
of this chapter and does not mean a rating based in 
whole or in part on a need for hospitalization or a 
period of convalescence. There is no prohibition 
against payment of compensation where the veteran 
received nondisability severance pay or where 
disability severance pay was based upon some other 
disability. Compensation payable for service-
connected disability other than the disability for 
which disability severance pay was granted will not 
be reduced for the purpose of recouping disability 
severance pay.

The Board finds that, as applied to the facts of this case, 
the regulation does not provide for any basis for limiting 
the monthly recoupment to the amount of the disability rating 
which was assigned in service.  The RO granted service 
connection for chest wall pain in a decision of July 1992, 
and assigned a 40 percent rating for the disorder.  This was 
the "initial determination of the degree of disability".  
The RO did not begin recoupment of the severance pay until 
May 1993.  Because the recoupment occurred subsequent to the 
initial determination of the degree of disability, the only 
limitation upon the rate of recoupment is that it not exceed 
the rate of monthly compensation payable for the disorder.  
In the present rate, the RO is recouping the severance pay at 
a rate which equals, but does not exceed, the monthly rate of 
compensation (40 percent) payable for the disorder.  "Where, 
as here, the ultimate disposition of an appeal is based upon 
the relevant law, and not the evidence in the case, the 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As a matter of law, the veteran's 
disability compensation is subject to recoupment of severance 
pay which he received at discharge from service at the full 
monthly rate payable for the disability.  Accordingly, the 
appeal is denied.

III.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder
 Claimed To Be Secondary To A Service-Connected Disability.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for chest wall pain, associated with scoliosis of 
dorsal and lumbar spine, with lumbar strain, rated as 40 
percent disabling; psoriasis, rated as 30 percent disabling; 
a post-operative left jaw fracture, rated as 10 percent 
disabling; and fractures of the toes (3-4) of the right foot, 
rated as noncompensably disabling.  

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). ).  In the case of a claim for secondary service 
connection, the third element of a well-grounded claim may be 
satisfied with medical evidence linking the asserted 
secondary condition to the service-connected disability.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998); see also Locher 
v. Brown, 9 Vet. App. 535, 538 (1996). 

The Board finds that the veteran has presented competent 
medical evidence linking a current psychiatric disorder to a 
service-connected disability.  In this regard, the Board 
notes that the evidence which has been presented includes a 
letter dated in October 1994 from Dr. John R. Guthrie which 
shows that the veteran's psoriasis "is of such a degree as 
to cause significant emotional consequences to include 
depression."  In light of this evidence, the Board concludes 
that the claim for service connection for an acquired 
psychiatric disorder, claimed to be secondary to a service-
connected disability, is well grounded, and full development 
of evidence pertaining to that claim is warranted.


ORDER

1.  An effective earlier than March 27, 1990, for a grant of 
service connection for chronic left chest wall pain, D5-6 
level, associated with scoliosis of the dorsal and lumbar 
spine, is denied.

2.  The veteran's disability compensation is, as a matter of 
law, subject to recoupment of severance pay at a 40 percent 
rating.  The appeal is denied.

3.  The claim for service connection for an acquired 
psychiatric disorder, claimed to be secondary to a service-
connected disability, is well-grounded and must be remanded 
for additional development of evidence.  To this extent only, 
the appeal is granted.


REMAND

As noted above, the Board has found that the claim for 
service connection for an acquired psychiatric disorder is 
well grounded.  The Board finds, however, that additional 
development of evidence pertaining to that claim is 
warranted.  A VA psychiatric examination would allow an 
opportunity to obtain a fully informed medical opinion 
regarding the nature and etiology of any psychiatric disorder 
which the veteran may have.

Regarding the veteran's claim for unemployability benefits, 
the Board notes that the Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for unemployability benefits is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

The Board further finds, however, that additional evidence 
may exist which is pertinent to the claim for unemployability 
benefits.  In this regard, the Board notes that in a written 
statement dated in October 1995, the veteran's representative 
reported that the veteran had filed a claim for Social 
Security Disability benefits.  The decision from the Social 
Security Administration and the evidence upon which it was 
based has not been obtained.  The Board also notes that an 
application form submitted by the veteran in November 1999 
indicates that he is involved in a VA vocational 
rehabilitation program.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  As noted, the duty to assist the appellant 
in the development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the claim for an 
increased rating.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

Finally, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 
Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The Board is of the opinion that the veteran should 
be reexamined by the VA, as specified in greater detail 
below, and to include pertinent opinion bearing on the 
veteran's claim for a TDIU (in accordance with Beaty v. 
Brown, 6 Vet. App. 532 (1994)), before an appellate decision 
is rendered.  Furthermore, the VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In light of the above, the Board 
finds it is appropriate to remand the veteran's claim for 
another VA examination, along with a social and industrial 
survey. 

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the 
claims, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for service-
connected disabilities.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The RO should obtain the veteran's  
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The RO should obtain from the Social 
Security Administration the decision 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  The veteran should be afforded VA 
examinations to determine the current 
severity of the veteran's service 
connected disabilities, and to determine 
the nature and etiology of any 
psychiatric disorder which he may have. 
The veteran's claims files must be made 
available to the examiners for review in 
connection with the examinations.  The 
veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiners 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders without 
regard to the age of the veteran.  The 
psychiatric examiner should specifically 
comment on whether any of the veteran's 
service-connected disabilities have 
caused or aggravated a psychiatric 
disorder.  The examiners must provide a 
complete rationale for all conclusions 
and opinions.

6.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any of the 
claims may be granted.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



